Citation Nr: 1758118	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-18 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to March 1980.

The claim before the Board of Veterans' Appeals (Board) is on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, October 2014, and February 2017, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The current coronary artery disease and congestive heart failure cannot be disassociated from military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's coronary artery disease and congestive heart failure were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his cardiovascular disabilities are either directly related to military service or in the alternative, is a result of herbicide exposure during active duty service.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the Board is granting service connection for his cardiovascular disabilities based on direct incurrence and therefore will not discuss service connection based on herbicide exposure.  In this regard, the service treatment records show in 1978, the Veteran was seen for symptoms of chest pain of an unknown etiology. 

Thereafter, treatment records from Eglin Air Base Hospital from September 1982 to September 1991 show that the Veteran reported a family history of coronary artery disease.  In September 1982, he had an abnormal EKG and was diagnosed with possible ischemic heart disease.  Records dated in March 1989 show that he was seen with symptoms of chest pain diagnosed as unstable angina.  An April 1991 record noted a diagnosis of new onset angina, questionable coronary artery disease.

On VA general medical examination in October 1991, the Veteran was diagnosed as having chest pain of an unknown etiology.  He related to the examiner that he started experiencing chest pain in the late 1960's.

Private hospital treatment records dated from June 2000 to October 2010 shows that the Veteran was diagnosed as having coronary artery disease (CAD) and congestive heart failure (CHF). 

In light of the Veteran's ongoing complaints of chest pain and subsequent diagnoses of coronary artery disease and congestive heart failure, the Board remanded the claim for a VA examination and opinion.  A VA examiner, in March 2017 concluded that the Veteran's heart disabilities were less likely than not related to military service to include herbicide exposure.  In providing the rationale, the physician pointed out that the Veteran had multiple risk factors for development of his coronary artery disease to include hypertension, diabetes mellitus, hyperlipidemia, tobacco use, alcohol use, and age.  In regard to congestive heart failure, the risk factors included CAD, arrhythmia (atrial fibrillation), hypertension, diabetes mellitus, hyperlipidemia, tobacco use, alcohol use, and age.  

In light of the fact that there are complaints of chest pain during service and continued after military service the Board finds that service connection is warranted for coronary artery disease and congestive heart failure.  While the VA examiner in March 2017 found that it was less likely than not that the Veteran's cardiac disabilities were related to military service, this opinion did not provide any rationale as to the reasons the inservice complaints and treatment were not of such significance in the development of the Veteran's current cardiac disabilities.  In fact the VA examiner does not comment on the inservice complaints.  While the examiner indicated that that the retirement examination was silent for heart complaints, this does not take into consideration or explain his chest pain that began in 1978, or his report of continuous chest pain that led to treatment in 1982, which cannot be considered an extended period after service discharge.  

Given the documented treatment and findings in service and the Veteran's complaints of ongoing chest pain since service, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed cardiac disabilities began during his period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis with stenosis of the CAD/CHF is warranted


ORDER

Service connection for CAD/CHF is granted.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


